PD-1595-14
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                       Transmitted 3/6/2015 12:54:22 PM
March 6, 2015                                                             Accepted 3/6/2015 1:27:30 PM
                                                                                           ABEL ACOSTA
                                                                                                   CLERK

                                   PAUL JOHNSON
                             CRIMINAL DISTRICT ATTORNEY
                           DENTON COUNTY COURTS BUILDING, 3RD FLOOR
                                   1450 E. McKINNEY, Suite 3100
                                          P. O. BOX 2344
MAIN NUMBER 940-349-2600              DENTON, TEXAS 76202              HOT CHECKS 940-349-2700
MAIN FAX 940-349-2601
www.dentoncounty.com


                                       March 6, 2015




Abel Acosta
Court of Criminal Appeals of Texas
201 West 14th Street
P.O. Box 12308
Austin, Texas 78711

       RE:      Letter of Unavailability for:
                PD-1595-14 – State v. Roger Liverman
                PD-1596-14 – State v. Aaron Liverman


Dear Ms. Acosta:

I am writing to inform the Court that I will be unavailable the following dates:

       April 16-17, 2015 – CLE, Animal Law Section yearly conference
       May 4, 2015 – CLE, Advanced Legal Writing and Editing
       May 27-29 – CLE, Conference on Criminal Appeals
       June 19-25, 2013 – vacation

I respectfully request that oral argument in any of the cases to which I am counsel be
scheduled either before or after these dates.

                                               Sincerely,



                                               LARA TOMLIN
                                               Assistant Criminal District Attorney